Case 1:17-cr-00027-JPJ-PMS Document 125 Filed 04/15/19 Page 1 of 2 Pageid#: 299




                        IN THE UNITED STATE DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ABINGDON DIVISION


    UNITED STATES OF AMERICA                       )
         PLAINTIFF                                 )
                                                   )
    v.                                             ) CASE NO. : 1:17-CR-027-JPJ-PMS
                                                   )
    JOEL A. SMITHERS                               )
         DEFENDANT                                 )

          NOTICE OF RENEWED REQUEST FOR A CONTINUANCE TO ALLOW
         DEFENDANT USE OF AN EXPERT WITNESS AND TO ALLOW TIME FOR
                 EXPERT TO REVIEW FILES AND GIVE A REPORT


            Comes Now the Defendant, Joel A. Smithers, and advises this Honorable Court,

    that he has notified his counsel of his desire to call an expert witness on his behalf,

    namely Arnold E. Feldman, M.D. Counsel was just notified by the Defendant on

    Saturday, April 13, 2019 of the Defendant’s request. Counsel believes it is vitally

    important for the Defendant to have an expert witness on his behalf and that due to the

    massive volume of discovery provided to counsel, it would be extremely beneficial to

    counsel to assist on this case. Dr. Feldman’s wife has surgery this week and it would be

    impossible for him to provide a report in time for the trial scheduled to begin on April 29,

    2019. Dr. Feldman’s CV is attached hereto.

            Defendant was only given access to files without attorney present two weeks ago

    and lives over 4 hours away. The discovery includes probably over 1,000,000 pages of

    discovery, in many different files. The Defendants funds were seized making his ability

    to travel limited. Linda Cheek, M.D. was rejected and not allowed as an expert by the

    court and Defendant now desires to have an expert witness available.
Case 1:17-cr-00027-JPJ-PMS Document 125 Filed 04/15/19 Page 2 of 2 Pageid#: 300



              Denial of this motion would effectively force the Defendant to take the stand in

    his own defense and thus violates his 5th amendment rights. Dr. Smithers faces over 860

    counts against him and caution requires that he be allowed to present a defense on his

    behalf.

              Wherefore, the Defendant, Joel A. Smithers, respectfully requests a continuance

    in this matter.

                                                   RESPECTUFLLY SUBMITTED

                                                   JOEL A. SMITHERS

                                                   BY COUNSEL


    BY:       /s/Don M. Williams, Jr.




    DON M. WILLIAMS, JR.
    ATTORNEY AT LAW/ATTORNEY FOR DEFENDANT
    P. O. BOX 601
    PENNINGTON GAP, VA 24277
    TEL: 276-546-3087
    FAX: 276-546-2642
    VSB: 41143
    EMAIL: donwilliamsjr@yahoo.com




                                   CERTIFICATE OF SERVICE

            I, Don M. Williams, Jr., hereby certify that I have this the 15th day of April, 2019,
    electronically filed the foregoing with the Clerk of the Court using CM/ECF system
    which will send notification of such filing to the Assistant United States Attorney.

                                            /s/ Don M. Williams, Jr.

                                            DON M. WILLIAMS, JR.
